Eaton, J. The indictment charges that the appellant “did represent and personate one J. P. Allnutt, and in such assumed character, unlawfully and feloniously did receive from one B. H. Montgomery, the sum of twenty dollars.” There were other allegations to make a good indictment. There was evidence tending to show that, when the supposed crime was committed, he was in company with one Treadway; and upon the evidence there was a question of fact, as to whether the money had been obtained by falsely representing to Montgomery that appellant was Allnutt, or that Treadway was; or whether each of them had not, ■during the transaction, represented that he, himself, was Allnutt. Kirtley alone, however, was indicted upon the specific charge, in effect, that he had, himself, personated Allnutt, and assumed his character. This was descriptive of the offense, although the turpitude of the crime would be no less, in obtaining money by co-operating with Treadway, m representing that Treadway was Allnutt, and although the punishment would be the same; yet that would be a pretense wholly different from representing that the appellant was Allnutt. In the indictment for the common law cheat, it was necessary that “ the several elements of the offense should be alleged, and with due particularity.” The symbol, or token, or means of the fraud, were required to be set forth ; “ how it was addressed to the person operated on, and how it accomplished a fraud, and what fraud.” In indictments upon Statutes like this, it has been required that the facts be given as minutely and particularly as would be required by the common law rules. The particular pretences must be stated, that the defendant may certainly be advised as to what he must answer. (See Bishop on Orim. Pro., vol. 2, sec. 158, et seq.) The court erred in refusing the instructions asked by defendant, to the effect that “ they must believe, from the evidence, that the defendant or his accomplice represented to Montgomery that he (defendant) was J. P. Allnutt, and that in such assumed character, he received the money from Montgomery, and that Montgomery delivered to him the monejr, believing that he was delivering it to J. P. Allnutt.” And also in giving, on its own motion, the correlative instructions to the effect, that if they belieyed the defendant and Treadway were acting in concert, and either of them personated Allnutt, with the consent and concurrence of the other, they might find the defendant guilty. Whilst it may be truly said that each and every principal does the act in which he participates, yet the act done must be truly described, in all its essential elements, and proved as charged. What the verdict might have been, under correct instructions, is not for us to consider. The defendant was entitled to them ; that the jury, discarding all parts of the evidence tending to show that Treadway personated Allnutt, should confine their attention to all which tended, directly or indirectly, to show that the appellant did. Reversed and remanded.